Exhibit 10.1

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

WHEREAS, Symbol Technologies, Inc., a Delaware corporation (the “Company”), and
Salvatore Iannuzzi (the “Executive”) entered into an employment agreement
effective as of January 12, 2006 (the “Agreement”); and

WHEREAS, under Section 5(b) of the Agreement, the Executive shall be eligible to
receive a bonus, as determined pursuant to the Company’s Executive Bonus Plan or
another “qualified performance-based compensation” bonus plan that has been
approved by the stockholders of the Company in accordance with the provisions
for such approval under Internal Revenue Code (“Code”) Section 162(m) and the
regulations promulgated thereunder, with respect to 2006 and each subsequent
fiscal year of the Company in which the Executive is employed on the last day of
the applicable year, on the basis of the Executive’s or the Company’s attainment
of objective financial or other operating criteria established by the
Compensation Committee in its sole good faith discretion in accordance with Code
Section; and

WHEREAS, the Executive has requested that such bonus, to the extent earned by
the Executive, shall be paid in the form of common stock of the Company, and the
Company has agreed to such request; and

WHEREAS, Section 19 of the Agreement provides that the Agreement may be amended
by written instrument signed by both of the parties thereto, and the parties now
desire to amend the Agreement as set forth below:

NOW, THEREFORE, in consideration of the foregoing and for other good and
sufficient consideration, the Executive and the Company hereby amend the
Agreement, effective March 20, 2006, by adding the following paragraph at the
end of Section 5(b) thereof:

The earned Bonus for each fiscal year shall be paid to the Executive in the form
of whole shares of Common Stock issued pursuant to the Equity Incentive Plan,
provided that on the payment date, the Common Stock continues to be registered
pursuant to Section 12(b) or Section 12(g) of the Securities Exchange Act of
1934, as amended. To the extent such Bonus is not denominated in Common Stock,
the number of shares to be issued shall be determined based upon the Fair Market
Value (as such term is defined for purposes of the Equity Incentive Plan) of
Common Stock as of the date such Bonus is approved for payment by the Committee.
Fractional shares shall be paid in cash. The Company shall withhold from such
Bonus such amount as it deems appropriate under Section 26 hereof.
Notwithstanding the foregoing, earned Bonus will be paid in cash if a Change in
Control occurs after the fiscal year to which the Bonus relates and prior to the
date such Bonus is approved for payment by the Committee.

[Signature page follows:]

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Employment Agreement effective March 20, 2006.

SYMBOL TECHNOLOGIES, INC.

          _____/s/ Mary S. McLeod___________ _____March 21, 2006___
   
 
       
By:
  Mary S. McLeod   Date

Its: Senior Vice President—Global Human Resources

EXECUTIVE

     /s/ Salvatore Iannuzzi     March 21, 2006     

Date

